296 S.W.3d 473 (2009)
Gordon G. GOLDSBY, Appellant,
v.
Larry CRAWFORD, Respondent.
No. WD 70687.
Missouri Court of Appeals, Western District.
June 23, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2009.
*474 Gordon G. Goldsby, Jr., Bowling Green, MO, pro se.
Michael J. Spillane, Jefferson City, MO, for respondent.

ORDER
PER CURIAM:
Mr. Gordon Goldsby, an inmate serving sentences in the custody of the Department of Corrections (DOC), appeals from the circuit court's summary judgment for the DOC in Mr. Goldsby's declaratory judgment action. Mr. Goldsby sought a declaration of eligibility for "three-fourths time" release pursuant to section 216.355, RSMo 1969.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).